IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-19-00457-CR

                             IN RE JACKIE RUSSELL KEETER


                                        Original Proceeding



                                MEMORANDUM OPINION

        Relator Jackie Russell Keeter’s petition for writ of mandamus is denied.1



                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed December 31, 2019
[OT06]


1The petition for writ of mandamus has several procedural deficiencies. For instance, it does not include
the certification required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It also lacks a
proper proof of service; a copy of all documents presented to the Court must be served on all parties to the
proceeding and must contain proof of service. Id. R. 9.5. However, because of our disposition and to
expedite it, we will implement Rule 2 and suspend these rules in this proceeding only. Id. R. 2.